FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SOFIA SALDIVAR DELATORRE, AKA                    No.   15-71254
Sofia Delatorre, AKA Sofia Saldivar,
                                                 Agency No. A088-710-624
              Petitioner,

 v.                                              MEMORANDUM*

JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Sofia Saldivar Delatorre, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider the BIA’s prior dismissal of her appeal from an immigration judge’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying her application for special rule cancellation of removal for

battered spouses pursuant to 8 U.S.C. § 1229b(b)(2). We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reconsider. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Delatorre’s motion to

reconsider, where she failed to establish any error of fact or law in the BIA’s prior

order. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must specify errors of

fact or law in a prior decision); 8 U.S.C. § 1101(f) (defining good moral character

“[f]or the purposes of this Act”); cf. Romero-Ochoa v. Holder, 712 F.3d 1328,

1330-32 (9th Cir. 2013) (concluding that 8 U.S.C. § 1101(f)(7) was constitutional

in the context of cancellation of removal and voluntary departure under 8 U.S.C.

§§ 1229b(b)(1), 1229c(b)(1)).

      PETITION FOR REVIEW DENIED.




                                          2                                     15-71254